Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, 13, 14, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flaherty et al. (US 2002/0040208), hereby referred to as Flaherty, in view of Busby et al. (US 2003/0220598), hereby referred to as Busby.
Regarding claim 1, Flaherty discloses a wearable infusion pump assembly (Fig. 3, 10) comprising: 
a reservoir (reservoir 30) for receiving an infusible fluid; 
an external infusion set (skin penetrating cannula 72; Fig. 4) configured to deliver the infusible fluid to a user; and 
a fluid delivery system configured to deliver the infusible fluid from the reservoir to the external infusion set, wherein the fluid delivery system includes: 
an assembly (accumulator 43; Fig. 3) for transporting a quantity of infusible fluid from the reservoir; 

a second valve assembly (outlet valve 42, Figs. 2a-2b, wherein the second valve is between transport assembly and the external fusion set in the fluid flow path) configured to selectively isolate the transport assembly from the external infusion set.
Flaherty does not disclose that the transport assembly imparts a pumping force on the fluid or that there is a volume sensor assembly to which the quantity of infusible is presented which is configured to determine the volume of at least a portion of said quantity of fluid.
Busby, however, teaches a pump (Fig. 1, pump 20) which extracts a quantity of infusible fluid from a reservoir (Fig. 1, reservoir/supply bags 14) and provides the quantity of infusible fluid to a volume sensor assembly (Fig. 1, fluid volume sensor 60), wherein the volume sensor assembly (volume sensor 60) is configured to determine the volume of at least a portion of the quantity of fluid (paragraph 91) for the purpose of measuring a quantity of medical fluid and supplying said fluid to the patient (paragraph 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Flaherty to replace the transport assembly (wherein just the transport assembly portion 43 of Flaherty is being replaced) with a pump assembly for extracting a quantity of infusible fluid from the reservoir and providing the quantity of infusible fluid to the volume sensor assembly, wherein the volume sensor assembly is configured to determine the volume of at least a portion of the quantity of fluid, as taught by Busby (wherein the valves 41 and 42 of Flaherty would remain in place since Busby likewise teaches a valve (Fig. 1, VI) between the reservoir and the pump and a valve (Fig. 1, V2) between the volume sensor assembly and the external infusion set), for the purpose of measuring a quantity of medical fluid and supplying said fluid to the patient (paragraph 91). 
The modified device of Flaherty in further view of Busby will hereinafter be referred to as the modified device of Flaherty and Busby.
Regarding claims 2-5, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 1, but the modified device of Flaherty and Busby does not 
However, Fig. 9 of Flaherty teaches an embodiment of the device where there is a disposable housing assembly (Fig. 9, housing 20D) including the reservoir (Fig. 9, reservoir 30) and a first portion of the fluid delivery system (wherein the reservoir 30, in addition to other components, are considered a part of the fluid delivery system and would thus constitute the claimed first portion); and a reusable housing assembly (Fig. 9, housing 20R) including a second portion of the fluid delivery system (wherein the micro controller, 50, as well as other components, are considered a part of the fluid delivery system and would thus constitute the claimed second portion), as recited in claim 2; a first portion of the pump assembly being positioned within the disposable housing assembly (Fig. 9, pump assembly/fluid metering means 48, wherein the pump assembly/fluid metering means 48 in Fig. 9 is shown as being housed in the disposable housing assembly/housing 20D, and pump assembly/fluid metering means 48 in Fig. 9 is the equivalent of the pump assembly 40 shown in Fig. 2), and a second portion of the pump assembly is positioned within the reusable housing assembly (Fig. 9, metering control means 46), as recited in claim 3; that a first portion of the first valve assembly is positioned within the disposable housing assembly (Fig. 2, inlet valve 41), and a second portion of the first valve assembly is positioned within the reusable housing assembly (Fig. 9, microcontroller 50; wherein the micro controller has means for activating the first valve 41 which would thus be considered a part of the first valve assembly), as recited in claim 4; and that a first portion of the second valve assembly (outlet valve 42) is positioned within the disposable housing assembly (Fig. 2, outlet valve 42), and a second portion of the second valve assembly is positioned within the reusable housing assembly (Fig. 9, microcontroller 50; wherein the micro controller has means for activating the first valve which would thus be considered a part of the first valve assembly) as recited in claim 5; for the purpose of reducing cost to the user over time (paragraph 93 of Flaherty). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of Fig. 3 to include a disposable and reusable set of components for the wearable infusion pump, as taught by Fig. 9 of Flaherty, for the purpose of reducing cost to the user over time (paragraph 93 of Flaherty).
Regarding claim 6, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 1, and Flaherty further teaches that the external infusion set is a detachable external infusion set configured to releasably engage the fluid delivery system (paragraph 49).
Regarding claim 7, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 1, and Flaherty further teaches that the pump assembly further comprises at least one processor (Fig. 3, microprocessor 51); and a computer readable medium (Fig. 3, memory 52) coupled to the at least one processor (microprocessor 51), the computer readable medium (memory 52) including a plurality of instructions stored thereon which, when executed by the at least one processor, cause the at least one processor to perform operations (paragraphs 62 and 70).
Flaherty does not specifically disclose in the embodiment of Fig. 3 that the microcontroller activates particular portions of the device. 
However, in the embodiment of Fig. 13, Flaherty teaches the activation of the first valve assembly to isolate the pump assembly from the reservoir (paragraph 117); and activating the pump assembly to provide the quantity of infusible fluid to the volume sensor assembly (wherein closing the first valve retains the quantity of fluid within the reservoir near the volume sensor assembly as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of Fig. 3 to include that the processor activates the first valve, as taught by Fig. 13 of Flaherty, in order to provide the user with additional control over the first valve (Fig. 13, inlet valve 41) via the processor.
Regarding claim 8, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 7, but Flaherty does not explicitly teach an actuator associated with the first valve assembly (Fig. 13, inlet valve 41). 
However, if the valve is to be opened and closed as noted at paragraph 117, a physical mechanism must be present to do so, and as such, the actuator is implicitly present in Flaherty. Furthermore, in order for the actuator to change the state of the valve, some form of energy must be imparted upon the actuator, thus energizing the actuator.
Regarding claim 10, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 7, and Flaherty further teaches that the fluid delivery system includes an actuator associated with the pump assembly (wherein the actuator is the actuator for the first valve/inlet valve 41 assembly as described in the rejection of claim 8, whereby the first valve/inlet valve 41 is considered to be in association with the pump assembly as it allows for fluid movement into the pump assembly) and activating the pump assembly includes energizing the actuator.
Regarding claim 13, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 7, and Flaherty further teaches in the embodiments of Figs. 3 and 13 that the computer readable medium (memory 52) further includes instructions for: activating the volume sensor assembly to determine the volume of at least a portion of the quantity of fluid provided to the volume sensor assembly from the pump assembly (paragraph 71); and activating the second valve assembly to fluidly couple the volume sensor assembly to the external infusion set (paragraph 117).
Regarding claim 14, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 13, but Flaherty does not explicitly teach an actuator associated with the second valve assembly (outlet valve 42, Fig. 13). 
However, if the valve is to be opened and closed as noted at paragraph 117, a physical mechanism must be present to do so, and as such, the actuator is implicitly present. Furthermore, in order for the actuator to change the state of the valve, some form of energy must be imparted upon the actuator, thus energizing the actuator.
Regarding claim 17,
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of Fig. 3 to include a bracket assembly configured to maintain the second valve assembly in an activated state, as taught by Fig. 13 of Flaherty, for the purpose of allowing the use of multiple accumulators in a pump assembly (paragraph 117).
Regarding claim 18, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 17, and Flaherty further teaches that the computer readable medium includes instructions for activating the bracket assembly (paragraph 117, wherein the computer readable memory in conjunction with the processor control the states of the first and second pumps as well as the bracket assembly, and whereby activating the bracket assembly is considered to be the act of changing the bracket assembly from an open to a closed state) to release the second valve assembly from the activated state (paragraph 117, wherein the closing of the bracket assembly frees the second valve assembly from its activated state, thus allowing it to be opened).
Regarding claim 19, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 18, and Flaherty does not explicitly disclose an actuator associated with the bracket assembly (Fig. 13, intermediate valve 47). 
However, if the bracket assembly (which is described by Flaherty as being a valve 47) is to be opened and closed as noted at paragraph 117, a physical mechanism must be present to do so, and as such, the actuator is implicitly present.
Furthermore, in order for the actuator to change the state of the bracket assembly from open to closed, some form of energy must be imparted upon the actuator, thus energizing the actuator.

Claims 9, 12, 16, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flaherty et al., in view of Busby et al., as applied to claims 8, 10, 14, and 19 above, respectively, and further in view of to Krumme et al. (US 4,645,489), hereby referred to as Krumme.
Regarding claims 9 and 16,
Krumme teaches the use of shape memory actuator elements (Fig. 3a, shape memory valve actuator mechanism 71) for controlling valves (Col. 6, lines 39-46).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Flaherty and Busby such that the first and second valve assemblies comprise shape memory actuator elements, as taught by Krumme, in order to adequately control flow (Col. 6, lines 39-46).
Regarding claim 12, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 10, except that the actuator associated with the pump assembly (whereby the actuator associated with the pump assembly is the actuator for the first valve as described in the rejections of claims 8 and 9) is a shape memory actuator.
Krumme, however, teaches the use of shape memory actuator elements (Fig. 3a, shape memory valve actuator mechanism 71) for controlling valves (Col. 6, lines 39-46).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Flaherty and Busby such that the first and second valve assemblies comprise shape memory actuator elements, as taught by Krumme, in order to adequately control flow (Col. 6, lines 39-46).
Regarding claim 20, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claim 19, except that the bracket actuator is a shape memory actuator.
Krumme, however, teaches the use of shape memory actuator elements (Fig. 3a, shape memory valve actuator mechanism 71) for controlling valves (Col. 6, lines 39-46).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Flaherty and Busby such that the bracket actuator is a shape memory actuator elements, as taught by Krumme, in order to adequately control flow (Col. 6, lines 39-46).

Claims 11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Flaherty et al. in view of Busby et al. as applied to claims 10 and 14 above, and further in view of to Poehlman (US 4,453,523).
Regarding claims 11 and 15, the modified device of Flaherty and Busby teaches the claimed invention as discussed above concerning claims 10 and 14, respectively, except that the fluid delivery system includes a bell crank assembly for mechanically coupling the pump assembly to the actuator (wherein the actuator is the actuator for the first valve assembly, as described in the rejection of claim 10, and wherein it is disclosed in Flaherty that the pump assembly is mechanically coupled to the first valve assembly as the first valve assembly control fluid access to the pump assembly).
Poehlman, however, teaches the use of bell crank levers for connecting valves to their respective actuating elements (Col. 4, Lines 6-22) for the purpose of controlling the state of the valve (Col. 4, Lines 6-22).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the modified device of Flaherty and Busby to include a bell crank assembly mechanically coupling the pump assembly to the actuator, as taught by Poehlman, for the purpose of controlling the state of the valve (Col. 4, Lines 6-22).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No, 8,491,570 in view of Flaherty et al. (US 2002/0040208), hereby referred to as Flaherty.
US 8,481,570 discloses all of the claimed limitation, including wearable infusion pump comprising a reservoir; a fluid delivery system; a volume sensor assembly; a pump assembly; a first valve assembly; a second valve assembly; a disposable housing assembly; and a reusable housing assembly as well as their functionalities, with the exception of an external infusion set. US 8,491,570 does, however, functionally recite the use of an external infusion set, so it would be obvious to one of ordinary skill in the art at the time of invention to include an external infusion set, such as one taught by Flaherty (Fig. 4, 72), as the device as claimed in US 8,491,570 is claimed as being compatible with one.
Claims 1, 2, and 6-20 are rejected on the ground of nonstatutory double patenting over claims 1-13 of U,S. Patent No. 8,496,646 since the claims, if allowed, would improperly extend the "right to exclude” already granted In the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A wearable infusion pump comprising a reservoir; and external infusion set; a fluid delivery system; a . Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,272,195 to Kamen et al. 
The claims of U.S. Patent No. 10,272,195 are narrower, and therefore the pending claims are fully encompassed by the claims of U.S. Patent No. 10,272,195 directed to the same invention.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S, Patent No, 9,162,027 to Kamen et al.
U.S. Patent No. 9,162,027 discloses ail of the claimed limitations, in addition to a third valve. The claims of U.S. Patent No. 9,162,027 are narrower, and therefore the pending claims are fully encompassed by the claims of U.S. Patent No. 9,162,027 directed to the same invention.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of U.S, Patent No, 8,579,884 to Kamen et al.
U.S. Patent No. 8,579,884 discloses ail of the claimed limitations, in addition to an optical sensor. The claims of U.S. Patent No. 8,579,884 are narrower, and therefore the pending claims are fully encompassed by the claims of U.S. Patent No. 8,579,884 directed to the same invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783